DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the “right to exclude” granted by a patent and to prevent
possible harassment by multiple assignees. A nonstatutory double patenting rejection is
appropriate where the conflicting claims are not identical, but at least one examined application
claim is not patentably distinct from the reference claim(s) because the examined application
claim is either anticipated by, or would have been obvious over, the reference claim(s). See,
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d
1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d
438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA
1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be
used to overcome an actual or provisional rejection based on nonstatutory double patenting
provided the reference application or patent either is shown to be commonly owned with the
examined application, or claims an invention made as a result of activities undertaken within the
scope of a joint research agreement. See MPEP § 717.02 for applications subject to
examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.
See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to
file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the
form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26)
should be used. A web-based eTerminal Disclaimer may be filled out completely online using
web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and
approved immediately upon submission. For more information about eTerminal Disclaimers,
refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 1, 2, 4-20 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-15 of U.S. Patent No. 10842124. Although the claims at issue are
not identical, they are not patentably distinct from each other because the claims of the instant
application are coextensive in scope to the claims of the patented application. Both claim sets
address an animal containment enrichment comprising one or more sheets intended to be
scratched and torn by an animal to remove and separate sections of the sheet.
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 depends from canceled claim 3.  It appears that it should now depend from independent claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10, 11, 12, 13, 14, 15, 17, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,967,788 to Udoh.
Regarding Claim 1, Udoh teaches an animal containment enrichment composition, comprising one or more sheets, wherein at least one of the one or more sheets comprises an array (Udoh Fig. 1 #28, #30, and #32; Fig. 3 #70, #68 and #60) of scores defining a flat array of sections of the sheet, wherein the array of scores comprise: full length scores (Udoh Fig. 1 #28, #30, #70, #68) that traverse a sheet thickness, which full length scores are from a beginning of a side of a section to a terminus of the side of the section and define an entire side of the section, and partial length scores (Udoh Fig. 1 #32, Fig. 2 #60).
Regarding Claim 2, Udoh teaches the array of scores is configured for an animal to remove and separate the sections in the array of sections from the sheet. (Udoh Fig. 2; structure of Udoh is capable of the claimed function; the broad claim language reads on a child/human as an animal)
Regarding Claim 3, Udoh teaches the partial length scores provide links between adjacent sections of a sheet (Udoh Fig. 1 #32; Fig. 2 #60, the score opens at the edge and is capable of providing a link, applicant doesn’t structurally claim how or the features of the link, Udoh satisfies the broad nature of the claim limitation).
Regarding Claims 4 and 20, Udoh teaches a plurality of sections when separated are suitable as bedding for an animal or animals.(Udoh teaches paper, which is an old and notoriously well-known animal bedding material, the paper of Udoh is “suitable” for bedding)
Regarding Claim 5, Udoh teaches the sections are repeated in a sheet (Udoh Fig. 1 #72 and #74 are repeated sections).
Regarding Claim 7, Udoh teaches the sections are geometric shapes (Udoh Col. 4 lines 54-56; Fig. 2 and Fig. 3).
Regarding Claim 8, Udoh teaches the geometric shapes are chosen from a triangle, a rectangle, a square, a pentagon, a parallelogram, a hexagon or an octagon. (Udoh Col. 4 lines 54-56; Fig. 2 and Fig. 3).
Regarding Claim 10, Udoh teaches the shape of the sections in the array are the same in the sheet. (Udoh Fig. 1 and 2)
Regarding Claim 11, Udoh teaches the shape of two or more of the sections in an array are different in the sheet (Udoh teaches that cutout #59 can be a circle which would make sections at the top of the circle different than the sections at the middle of the circle, Col. 3 line 24-30 inner edges can vary).
Regarding Claims 12, 13 and 15, Udoh teaches wherein the links are configured to be torn by an animal. (Udoh teaches paper Col. 1 line 62, the structure of Udoh is capable of the claimed function; the broad claim language reads on a child/human as an animal; links #44, #46)
Regarding Claim 14, Udoh teaches the links are located at corners of adjacent sections and/or at sides of adjacent sections (Udoh Fig. 2 #44).
Regarding Claim 18, Udoh teaches wherein detachment by an animal of individual sections and/or multiple sections as a group of section from a sheet is animal enrichment. (Udoh Fig. 2, the broad claim language reads on a child/human as an animal)
Regarding Claim 17, Udoh teaches comprising two or more sheets and the sheets are connected (Udoh Col. 4 line 9, “pad”).

Claim(s) 1, 2, 4, 5, 7, 8, 10, 12, 13, 14, 15, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,976,451 to Helfman.
Regarding Claims 1, 2, 4, 5, 7, 8, 10, 18, 20, Helfman teaches an animal containment enrichment composition, comprising one or more sheets, wherein at least one of the one or more sheets comprises an array of scores (Helfman after elements #120 and are torn they then are scores as shown in Fig, 5) defining a flat array of sections of the sheet, wherein the array of scores comprise: full length scores (Helfman Fig. 1 #108 is a section and #106 is a sections and the line that breaks each section into two sections is the full length score) that traverse a sheet thickness, which full length scores are from a beginning of a side of a section to a terminus of the side of the section and define an entire side of the section, and partial length scores (Helfman Fig. 1 and 5 the line that gets torn i.e. scored that separates #115 from #108 and #106 is the partial score since it stops at #110 on both sides).
Regarding Claim 19, Helfman teaches the sheet comprises one or more solid panels (Helfman Fig. 5 #115, between sections #120) within the array of sections.
Regarding Claim 12, Helfman teaches the partial length scores provide links between adjacent sections of a sheet (Helfman #110 is the link).
Regarding Claim 13, Helfman teaches the links are configured to be torn by an animal (Helfman Fig. 5 puppies love to tear and chew).
Regarding Claim 14, Helfman teaches the links are located at corners of adjacent sections and/or at sides of adjacent sections (Helfman #110).
Regarding Claim 15, Helfman teaches the sheet is a paper sheet. (Helfman Col. 2 line 35-36)
Regarding Claim 17, Helfman teaches two or more sheets and the sheets are connected. (Helfman Fig. 3 layers satisfy the broad nature of the claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,967,788 to Udoh.
Regarding Claim 6, Udoh is silent on wherein the flat array of sections of a sheet comprise there are at least 500 sections in a sheet. Udoh teaches that variations can made.  The modification of the number of sections is merely an obvious engineering design choice of modifying for duplication for a multiple effect performing the same intended function [In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960)].  Modification to of duplication to Udoh does not depart from the spirit or scope of the invention.  One of ordinary skill in the art would be motivated to modify the teachings of Udoh before the effective filing date of the claimed invention for enhanced play.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 16, Udoh teaches a variety of paper (Udoh Col. 4 line 23), but is silent on explicitly teaching the sheet weighs about 0.5 grams to about 100 grams. However, paper weight depends on the size of the sheet and the thickness.  The examiner takes official notice that a standard sheet of copy paper falls within the claimed range (about 5grams).  In addition, Udoh teaches a dimension of 3x3 inches of construction paper which is more than half the size of a standard 8.5 x11 inch sheet of construction paper.  A standard sheet of construction paper weighs about 176 gsm.  Half of that would be 83 gsm.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Udoh before the effective filing date of the claimed invention through routine tests and experimentation to optimize elasticity and durability or for use of a readily available/standard type of paper.  The modification is merely an engineering design choice and the applicant does not provide criticality in the specification for the claimed range (applicant’s specification states “any” suitable weight). The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success and/or the simple substitution of one known paper type for another to obtain predictable results.
Regarding Claim 9, Udoh teaches octagonal and other shapes (Col. e line 54-56), but is silent on explicitly teaching the geometric shapes are hexagons.  However, the modifications is merely an obvious engineering design choice of a simple substitution of one known shape for another to obtain predictable results.  The modification is merely an aesthetic design choice [In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947)].  It would have been obvious to one of ordinary skill in the to modify the teachings of Udoh before the effective filing date of the claimed invention to influence consumer appeal.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,976,451 to Helfman.
Regarding Claim 16, Helfman teaches paper, but is silent on explicitly teaching the sheet weighs about 0.5 grams to about 100 grams. However, paper weight depends on the size of the sheet and the thickness.  The examiner takes official notice that a standard sheet of copy paper falls within the claimed range (about 5grams).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Helfman before the effective filing date of the claimed invention through routine tests and experimentation to optimize the shipping weight or for use of a readily available/standard type of paper.  The modification is merely an engineering design choice and the applicant does not provide criticality in the specification for the claimed range (applicant’s specification states “any” suitable weight). The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success and/or the simple substitution of one known paper type for another to obtain predictable results.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0238206 to Garner in view of U.S. Patent No. 5,967,788 to Udoh.
Regarding Claim 20, Garner teaches a cage base comprising an animal containment enrichment composition of paper (Garner claim 2), but is silent on the composition of claim 1.  However, Udoh teaches the general knowledge of an animal containment enrichment composition, comprising one or more sheets, wherein at least one of the one or more sheets comprises an array (Udoh Fig. 1 #28, #30, and #32; Fig. 3 #70, #68 and #60) of scores defining a flat array of sections of the sheet, wherein the array of scores comprise: full length scores (Udoh Fig. 1 #28, #30, #70, #68) that traverse a sheet thickness, which full length scores are from a beginning of a side of a section to a terminus of the side of the section and define an entire side of the section, and partial length scores (Udoh Fig. 1 #32, Fig. 2 #60).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Garner with the teachings of Udoh at the time of the invention as a toy and for the color features as taught by Udoh.  The modification is merely the simple substitution of one known paper element for another to obtain predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains the Double Patenting Rejection and maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



23 May 2022